Case 1:19-cv-00005-WES-PAS Document 1-11 Filed 01/03/19 Page 1 of 6 Page|D #: 138

EXHIBIT K

39

a..§.¢,...;

 

 

.l.

vl v l MH\.,lT_/ ll.

cm vow._.>Qm >zu mmmw _u>=u

_vg mx_.,._~mmm

02 wm mg m

z_m=ma #o=. N__u Q~w~o
v_sm 32 mm,o m=<

 

oo=§o_o§mmm¢§o¢ c.:woo.~.~.~.~ou

 

 

v
8

_u_~_Q-_._.< _<_>=.. mX_uTmmm +.U><

 

.A

v

.¢.

m

.¢.1

_E!!ed n'l /nQ/'lO D nn ') r\'F R Dnr~¢nlr\ +I-- 1

_11

 

goss m. m==w mmn. WQ,_ m ¢GQN

38 memm<O=v ><m
OD>ZO.~.OZ _»_ onNo.mo¢w

 

 

 

20 wcz_u>< oz IO_~=u>< bm.r_<m_~<
¢<>_<m_» Qm m_Oz>dd-m zmbcmm._.mb

m_.=v ._.O"

mm=x O~ >.=m=.nm
mm:x Oq >3¢18
_uO mOx 952 o
m__s_ <>_.rm< 0> mwom?~o$

 

CB.S€ l'lQ-Cy-OOOOS-WFQ-PAQ Dnr‘llmnnf 1

 

=w_vw ._._..~>0§2® §

 

 

 

§§ 28 §§ §§ §§ 8

 

 

 

 

 

wee Mu\.T\,No'r REsPoND\Ne To RF\

  

...\ ).4",¢#4 .

`.....A\N.u..“.~u\s.

 

Case 1:19-cv-00005-WES-PAS Document 1-11 Filed 01/03/19 Page 3 of 6 Page|D #: 140

John B. Ennis

Altorney at Law

1200 Reservoir Avenue
Cranston, Rhode lsland 02920

Tel. (401) 943-9230 Fax (401) 679-0035
October 29, 2018

Bank of America

Attn: Notice of Error &

Request for Information

P.O. Box 942019

Simi Valley, CA 93094-2019

Clients: Dolores Cepeda
Address: 177 Dexter Street
Providence, Rl 02907

Loan Number.

Dear Sir or Madam:

Please consider this letter to constitute a Notice of Error under 12 CFR Section 1024.35 of
Regulation X of the Mortgage Serv'icing Act under RESPA, which Regulation became effective
on January 10, 2014. These amendments implemented the Dodd-Frank Wall Street Reform and
Consumer Protection Act provisions regarding mortgage loan servicing. Under these
amendments, you must acknowledge receipt of this Notice within five (5‘) days thereof
(excluding legal public holidays, Saturdays and Sundays) and must advise me of your responses

to this notice within thirty (30) days of receipt thereof (excluding legal public holidays,
Saturdays and Sundays).

The written authority of the client to my law firm for this Request is attached hereto and
incorporated herein by this reference

Under Section 1024.35(b) of Amended Regulation X, the tenn “error” means the following
categories of covered errors:

(l) Failure to accept a payment that conforms to the servicer’s Written requirements for the
borrower to follow in making payments

(2) Failure to apply an accepted payment to principal, interest, escrow, or other charges under the
terms of the mortgage loan and applicable law.

(3) F ailure to credit a payment to a borrower's mortgage loan account as of the date of receipt, in
violation of the prompt crediting provisions in 12 CFR 1026.36(<:)(1).

(4) Failure to pay taxes, insurance premiums, or other charges, including charges that the
consumer has voluntarily agreed that the servicer should collect and pay, in a timely manner as
required by the escrow provisions of § 1024.34(a), or to refund an escrow account balance as
required by § 1024.34(b).

(5) Imposition cfa fee or charge that the servicer lacks a reasonable basis to impose upon the
consumer, which includes, for example, a late fee for a payment that was not late, a charge you
imposed for a service that was not provided, a default property-management fee for consumers

 

Case 1:19-cv-00005-WES-PAS Document 1-11 Filed 01/03/19 Page 4 of 6 Page|D #: 141

who are not in a delinquency status that would justify the charge, or a charge for force-placed
insurance provisions

(6) Failure to provide an accurate payoff balance amotuit upon a borrower's request pursuant to
12 CFR 1026.36(0)(3).

(7) Failure to provide accurate information to a borrower for loss mitigation options and
foreclosure, as required by the early intervention provisions of§ 1024.39.

(8) Faihu'e to accurately and timely transfer information relating to the servicing of a borrower's
mortgage loan account to a transferee servicer.

(9) Making the first notice or filing required by applicable law for any judicial or non-judicial
foreclosure process in violation of the loss mitigation procedures of § 1024.41(t) or (j).

(_10) Moving for foreclosure judgment or order of sale, or conduction a foreclosure sale in
violation of the loss mitigation procedures of this rule § 1024.4l(g) or (j).

(11) Any other error relating to the servicing of the consumer’s mortgage loan. Please note
“servicing” is defined in § 1024.2(b).

The consumer in this case believes that you committed an error by not responding to a
Request for Infnrmatigyi within thirty business days of receipt. You received a Request for
Information on October 15, 2018 and have not acknowledged receipt. This Request for for
Information requested the following information:

All periodic monthly statements which were prepared by any servicer for the consumer’s
mortgage loan account at any time after the origination of the mortgage loan. Please
include all statements which were generated but which were not sent to the consumer.

Please correct all of these errors and provide me with notification of the correction, the date of
the correction_, and contact information for further assistance; or after conducting a reasonable
investigation and providing the borrower through my firm with a notification that includes a
statement that the servicer has determined that no error occurred, a statement of the reason or
reasons for this determination, a statement of the borrower’s right to request documents relied
upon by the servicer in reaching its determination, information regarding how the borrower can
request such docuinents, and contact information for further assistance

Please be advised that for 60 days after receipt of a Notice of Errt')”r:"yfiu may not furnish adverse
information to any consumer reporting agency regarding any payment that is the subject of the
Notice of Error pursuant to § 1024.35(i).

Sincerely,

rt\ />6\/\

John B. Ennis, Esq.

 

Case 1:19-cv-00005-WES-PAS Document 1-11 Filed 01/03/19 Page 5 of 6 Page|D #: 142

John B. Ennis Esq. us Fosere Am> Fess mo z r~- .;
1200 REst-;Rvola AvE Flnsr.ctAss " `
cRANsToN Rl 02920-6012 oct 09 2018

MBlled from ZIP 02920
1 oz Flr!t-Class Ml|| utter

 

 

USFS CERT|F|ED MA|L

||\\\l\ | \\\\\ ll

9407 1108 9876 5019 6918 41

BOA Notice of Error and Request for lnformation
Bank of America

PO BOX 942019

SlMl VALLEY CA 93094-2019

lllml'"|'rl'll|"l'ul'm\\'ul'\"l'“'\ll'l\'i'“lll"l'l\

cEPEoA, DoLoREs .RF\ MoN'rHLY sTATEMENTs

\ 071800777793

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FOLD ALONG TH|S L|NE

 

Case 1:19-cv-00005-WES-PAS Document 1-11 Filed 01/03/19 Page 6 of 6 Page|D #: 143

John B. Ennis

Attorney at Law
1200 Reservoir Avenue
Cranston, Rhode Island 02920

Tel. (401) 943-9230 Fax (401) 679-0035
October 9, 2018

Bank of America

Attn: Notice of Error &
Request for Information

P.o. Box 94201“9*“~?

Simi Valley, CA 93094-2019

Clients: Dolores Cepeda

Address: 177 Dexter Street

Providence, RI 02907 `°W"‘*“"
Loan Number:

Re: Request for Information Pursuant to Section 1024.36 of Regulation X

Dear Sir or Madam:

This is a Request for lnforrnation relating to your servicing of the mortgage loan of the above-
named client. All references herein are to Regulation X of the Mortgage Servicing Act as
amended by the Consumer Financial Protection Bureau pursuant to the Dodd Frank Act.

The written authority of the client to my law firm for this Request is attached hereto and
incorporated herein by this reference

Pursuant to Section 1024.36(c) of Regulation X, you must within five (5) days (excluding legal
public holidays, Saturdays and Sundays) provide our office with a response to this Request
acknowledging receipt of this information request

Pursuant to Section 1024.36(d), you must respond no later than thirty (30) days (excluding legal
public holidays, Saturdays and Sundays) after you receive this request for information
Please provide the following information within the time periods noted herein:

All periodic monthly statements which were prepared by any servicer for the consumer’s

mortgage loan account at any time after the origination of the mortgage loan. Please
include all statements which were generated but which were not sent to the consumer.

Sincerely,

e\B\Eh%/\

John . nnis,Esq.

 

